Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 11-17 filed on 11/30/22 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  Referring to claim 11, claim 11 recites a system comprising a virtual inspection panel, which directs the claim to software per se.  Applicant has amended the claims to further recite the system for virtual inspection of a permit location performed on a non-transitory computer-readable medium.  It does not change the fact that the claimed system only comprises software control panel, and the software control panel performed on a non-transitory computer-readable medium does not consist any physical elements to make the claims fall into the statutory categories of “process”, “machine”, “manufacture” and “composition of matter”. 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-17 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claim 11, the claims recite the limitation "the system for virtual inspection of a permit location performed on a non-transitory computer-readable medium", which renders the claim vague and indefinite.  It is unclear how a system could be performed on a non-transitory computer-readable medium.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Response to Arguments
Applicant’s arguments filed 11/30/22, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: The invention in Limas is not a system or method for remote inspection of a permitted job. Instead, the ‘654 Patent is directed to a “method and systems . . . for processing insurance claims.” Insurance claims are not permit inspections.
In response to applicant’s argument, the claim recites “a method of virtual inspection of a permit location” not a permitted job as argued.  Lima discloses a method for remote inspection on a damaged home property (Col 5 lines 15-21), where the inspected home property with the geographic location is viewed as the permit location to receive decision (permit) on the inspection.  Applicant argues Limas inspection is for insurance purpose, however approving an insurance on a property through remote virtual inspection, is same as giving permission to the inspected property based on the remote virtual inspection.  
That: For claims 6, 7, and 13, Herschmann also does not teach or suggest a selectable portion capable of indicating one of at least pass and fail as it relates to a permit location.  Herschmann is not an analogous art.   
In response to applicant’s argument, Limas disclose all the limitations of claims 6, 7, and 13 to provide inspection to a permit location (refer to 103 rejections to claims 6, 7, and 13), except the selectable pass and fail feature.    
Herschmann provides a virtual system to allow administrator to review received data and provides selectable pass/fail indicator for the administrator for quality assurance review (page 3 [0029]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of selectable pass/fail indicator of Herschmann into Limas because Limas discloses a system for remote virtual inspection for the inspected property to receive comment from the inspector (Col 5 lines 15-39), and Herschmann provides a selectable pass/fail indicator to allow inspector to provide feedback in just one click (page 3 [0029]).
A person with ordinary skill in the art would have been motivated to make the modification to Limas to enhance user experience with a simple click on the selector indicator to provide feedback.  
The examiner replies on Herschmann to allow user/ administrator/inspector to provide easy feedback (one click) to the presented data appeared on the computer screen for a remote project.  Limas discloses an remote inspection that provides review data for inspectors to make decisions, and Herschmann provides a way to allow inspectors to give feedbacks and decision on the given interface.  The examiner believes the combination of Limas and Herschmann discloses the argued limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limas et al. US Patent Number 9,792,654, hereinafter Limas.
Referring to claim 1, Limas discloses a method of virtual inspection of a permit location (Col 5 lines 15-21, remote inspection of a home property) performed on a non-transitory computer-readable medium (Col 9 line 63-Col 10 line 2) comprising: 
providing a virtual inspection control panel (display screen 302) for displaying a virtual permit inspection of a first mobile device (mobile 116)(figure 3, Col 8 lines 28-35, video streaming from mobile 116 is provided to display on MSR 118 for remote virtual inspection); 
acquiring geolocation data from a first mobile device (Col 8 lines 11-23, GPS info of mobile is acquired); 
automatically comparing the geolocation data from the first mobile device against the permit location (Col 8 lines 18-27, determine is the GPS data matches the stored location information); and 
displaying an indictor on the virtual inspection control panel indicating whether the first mobile device is located within a proximity to the permit location (Col 8 lines 8-27, showing the GPS information on the screen/flag and cancel stream session are the indictor on the virtual inspection control panel indicating whether the first mobile device is located within a proximity to the permit location).
Referring to claim 2, Limas discloses the method of virtual inspection of a permit location performed on a non-transitory computer-readable medium of Claim 1, further comprising receiving to the virtual inspection control panel a live video stream from a camera located on the first mobile device (Col 5 lines 15-21, MSR receives streaming video for the mobile device; abstract, camera).
Referring to claim 3, Limas discloses the method of virtual inspection of a permit location performed on a non-transitory computer-readable medium of Claim 2, further comprising: selecting to start of the virtual inspection (Col 6 lines 14-23, accepting invitation at the mobile); and automatically notifying on the first mobile device of the start of the virtual inspection upon said selection of the start of the virtual inspection (Col 7, lines 38-43, display on mobile a message identifying the session is starting).
Referring to claim 4, Limas discloses the method of virtual inspection of a permit location performed on a non-transitory computer-readable medium of Claim 2, further comprising providing an inspection notes section (Col 6 line 54- Col 7 line 15, annotation, note and comment on MSR).
Referring to claim 5, Limas discloses the method of virtual inspection of a permit location performed on a non-transitory computer-readable medium of Claim 4, wherein said provided inspection notes section includes a camera shutter feature to store a live geolocated picture from the camera of the first mobile device (Col 6 line 54-Col 7 line 15, video and screenshots capture corresponds to the camera shutter feature). 
Referring to claims 8 and 11, the claims encompass the same scope of the invention as that of the claim 1.   Therefore, claims 8 and 11 are rejected on the same ground as the claims 1.
Referring to claim 9, Limas discloses the method of virtual inspection of a permit site performed on a non-transitory computer-readable medium of Claim 8, further comprising storing to a cloud storage site indication of whether the first mobile device was located within the predetermined virtual permit inspection site during at least a portion of the virtual inspection (Col 8 lines 8-27, showing the GPS information on the screen/flag the session as indications are sent to the MSR on the network/cloud).
Referring to claim 10, Limas discloses the method of virtual inspection of a permit site performed on a non-transitory computer-readable medium of Claim 8, further comprising indicating visually on the virtual inspection control panel whether the first mobile device is located within the predetermined virtual permit inspection site during at least a portion of the virtual inspection (Col 8 lines 8-27, showing the GPS information on the screen/flag and cancel stream session are the indictor on the virtual inspection control panel indicating whether the first mobile device is located within a proximity to the permit location).
Referring to claim 12, Limas discloses the system for virtual inspection of a permit location of Claim 11, further comprising a camera roll within said virtual inspection control panel, wherein said virtual inspection control panel capable of taking live geolocated pictures from the camera of the first mobile device taken during the virtual inspection (Col 6 line 54-Col 7 line 15, video and screenshots capture corresponds to the camera roll).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Limas in view of Herschmann et al., US Patent Publication Number 2011/0145036, hereinafter Herschmann.
Referring to claim 6, 7, and 13, Limas disclose the invention as described in claims 5, and 11, Lima further discloses wherein said provided inspection notes section includes a plurality of notes sections each with an option to take a live geolocated picture from the camera of the first mobile device (Col 6 line 54-Col 7 line 15, video and screenshots capture (limitation from claim 7)) for a permit location (Col 5 lines 15-21, inspection property).
Limas does not explicitly teach wherein said provided inspection notes section includes at least one individual notes section with a selectable portion capable of indicating one of at least pass and fail.
Herschmann provides a virtual system to allow administrator to review received data and provides selectable pass/fail indicator for the administrator for quality assurance review (page 3 [0029]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of selectable pass/fail indicator of Herschmann into Limas because Limas discloses a system for remote virtual inspection for the inspected property to receive comment from the inspector (Col 5 lines 15-39), and Herschmann provides a selectable pass/fail indicator to allow inspector to provide feedback in just one click (page 3 [0029]).
A person with ordinary skill in the art would have been motivated to make the modification to Limas to enhance user experience with a simple click on the selector indicator to provide feedback.  
Referring to claim 14, Limas as modified discloses the system for virtual inspection of a permit location of Claim 13, wherein said virtual inspection control panel includes a live geolocated video feed section displaying live video received from a camera on the first mobile device (Limas, Col 6 line 54- Col 7 line 15).
Referring to claim 15, Limas as modified discloses the system for virtual inspection of a permit location of Claim 13, wherein said virtual inspection control panel capable of initiating an on/off of a light on the first mobile device (Limas, Col 6 line 60-62, turn on camera flash).
Referring to claim 17, Limas as modified discloses the system for virtual inspection of a permit location of Claim 13, wherein said virtual inspection control panel provides an annotation section for annotating captured pictures from the first mobile device (Limas, Col 7 lines 2-7, annotation).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Limas in view of Herschmann, and in further view of Hall et al., US Patent Publication Number 2006/0080132, hereinafter Hall.
Referring to claim 16, Limas in view of Herschmann discloses the invention as described in claim 13.  Limas and Herschmann does not explicitly teach a report generation portion that automatically provides a downloadable report following a conclusion of the virtual inspection.
Hall discloses an online inspection report allow customer to download the files or storing them as an electronic link to customer’s underwriting file (page 6 [0087]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the downloadable report of Hall into Limas and Herschmann, because Limas and Herschmann discloses a system to perform remote inspection on the network, and Hall provides a downloadable report for result of the inspection.
A person with ordinary skill in the art would have been motivated to make the modification to Limas and Herschmann to allow customer having easy access to their inspection report as suggested by Hall. 

Conclusion
The newly included reference, Conducting Remote Video Inspection, discloses a remote video inspection for authority to issue permits without being in the physical site.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992. The examiner can normally be reached M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
December 13, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447